Citation Nr: 1647501	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-03 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for left eye blindness.

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  TDIU is also considered on appeal as inferred with the appeal for increased ratings and the claim of unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left eye has no light perception, but his right eye is not service-connected.

2. The Veteran's left eye disability caused pain prior to February 1, 2012. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for blindness in the left eye disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.79, 4.118, 4.119 Diagnostic Code 6070 (2015).

2. The criteria for a separate 10 percent rating, but not higher, for pain in the left eye from the date of claim to February 1, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.79, 4.118, 4.119 Diagnostic Codes 6070-6036 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In July 2010, prior to adjudication of his claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered for the claim.  VA provided examinations and opinions for the Veteran's eyes in August 2010 and April 2012.  The Veteran's representative asserted that the April 2012 examination is inadequate because it did not include a Goldmann visual field test as requested by the RO.  See October 2016 appellate brief.  The Board finds that the lack of Goldmann visual field test does not prejudice the Veteran.  Per the cited VA examination reports, there is no question that the Veteran's left eye has no light perception and by virtue, no perceptible visual field in that eye.  Moreover, his right eye is not service-connected, so visual acuity or field in that eye is not for consideration.  As such, results of a visual field test could not assist the Veteran with his claim for an increased rating for his left eye.  The examinations of record are adequate because they documented the subjective and objective symptoms of the Veteran's disability and the effect on functioning.  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

The Veteran is currently rated 30 percent disabled for blindness of the left eye.  On this VA Form 9, received in January 2013, he contended that he should receive at least a 40 percent rating for his left eye disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the record, the Board finds that the criteria for a rating in excess of 30 percent for blindness have not been met, but that the criteria for an additional 
10 percent rating for left eye pain have been met prior to February 1, 2012.  38 C.F.R. § 4.79.

The Veteran's left eye disability is rated under Diagnostic Code 6070.  Thirty percent disability is the highest possible rating for visual impairment in one eye, if the other eye is not service-connected.  38 C.F.R. § 4.75(d).  The Veteran's left eye has no more than light perception but his right eye is not service-connected.  See VA examinations, treatment records, rating decisions.  The April 2012 examiner noted that the left eye is essentially  blind (no light perception).  The Veteran reported having difficulty working and driving, and the December 2011 examiner agreed with this report of impairment.  Nevertheless, thirty percent is the highest possible rating for visual impairment in his left eye without anatomic removal of the eye or service-connection of the right eye.  38 C.F.R. §§ 4.75, 4.79.

However, the record shows an associated symptom of pain, which can be appropriately compensated by a separate 10 percent rating.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.79.  The VA examiners noted that the Veteran had a hemorrhage in his left eye around 2009 that left him blind and with pain in the eye.  Indeed, January and February 2010 treatment records show complaints of eye pain and tenderness to the touch.  The April 2012 examiner noted that the eye pain was alleviated by a series of injections over the prior years.  During February 1, 2012 treatment and the April 2012 examination, the Veteran denied having any pain unless he applied pressure to the eye.  Based on the evidence, the Veteran's left eye disability caused pain, which was successfully treated by injections.  

The rating criteria do not specifically address pain in the eye.  Therefore, the Board will rate the Veteran's pain by analogy to other Diagnostic Codes.  Diagnostic Code 6018 provides for a 10 percent rating for active chronic conjunctivitis with such symptoms as red, thick conjunctivae and mucous secretion.  Id.  Diagnostic Code 6036 provides for a 10 percent rating for pain, photophobia, and glare sensitivity.  As the Veteran's pain was treated with injections, the symptom seems similar in severity to those contemplated by Diagnostic Codes 6018 and 6036.  Therefore, the Board finds that a 10 percent rating is most appropriate for left eye pain under Diagnostic Code 6036.  See 38 C.F.R. § 4.79, DC 6070-6036.  The Veteran's pain symptoms resolved by the date of the February 1, 2012 treatment and continued to be absent during the April 2012 examination and in later VA treatment.  See December 2014, February and October 2015 treatment.  Because the pain symptom resolved, the Board finds that staged ratings are appropriate.  See Hart, 21 Vet. App. at 509-10.  The 10 percent rating for pain should cease on February 1, 2012, the date the change was first documented.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher disability rating for his left eye based on the evidence of record.  See 38 C.F.R. § 4.79.  The examiners found no other eye diseases or disorders that could cause disability other than impaired vision.  Aside from the period with left eye pain, the evidence shows generally the same symptoms throughout such that additional staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria consider the Veteran's blindness in the left eye with accompanying impairment and now consider the pain in the eye.  The Veteran has not reported any symptoms associated with his disability that are not considered by the criteria, and the rating code is sufficient to rate his left eye disability picture.  As the first step of Thun was not satisfied, referral for consideration of an extra-schedular consideration under § 3.321(b) is not necessary.  See Thun, 22 Vet. App. at 115-16.


ORDER

Entitlement to a rating in excess of 30 percent for left eye blindness is denied. 

Entitlement to a separate 10 percent rating for pain associated with the left eye disability is granted.


REMAND

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  In this case, the Veteran is service-connected for left eye blindness and low back disability.  

On his application for TDIU, the Veteran reported having one year of college and working as a jeweler since 1979.  A statement from his employer notes that he works reduced hours in what appears to be a family jewelry business.  In the December 2011 opinion, the examiner wrote that the Veteran's condition does render him unable to secure and maintain substantially gainful employment.  He worked as a jewelry repairer all his life and being monocular, he is not able to perform his job and he also has difficulty driving.  See December 2011 examination.  The RO requested an addendum opinion asking if the Veteran could work at an office job or as a "greeter."  In a February 2012 addendum, the examiner wrote the Veteran's left eye blindness does not make him completely disabled.  "[D]ue to blindness[,] he would not be able to find a job or work as a jeweler, but I suppose he can work a desk job, and he can works as a greeter even with his 1 eye."  He would not be able to drive to his work; he would require assistance in transportation due to left eye blindness.  See February 2012 opinion.

The Veteran's combined disability rating is less than the 70 percent requirement for TDIU based on multiple disabilities.  See 38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the Board remands this claim for the AOJ to refer to the Director, Compensation Service.

Accordingly, the case is REMANDED for the following action:

1. Refer the claim for TDIU to the Director, Compensation Service and notify the Veteran of such action.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


